In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00118-CR
                                                ______________________________
 
 
                                           LEANNA LUNA,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 217th
Judicial District Court
                                                           Angelina County, Texas
                                                         Trial Court
No. CR-28889
 
                                                    
                                              
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




 
            MEMORANDUM OPINION
 
            Leanna Luna
pled guilty to the charge of possession of a controlled substance, namely,
cocaine, in an amount of less than one gram.[1]  Luna has filed a single brief, in which she
raises issues common to all of her appeals.[2]  She argues that the trial court committed
reversible error because her plea was involuntary and her trial counsel was
ineffective.
            We addressed
these issues in detail in our opinion of this date on Luna’s appeal in cause
number 06-10-00117-CR.  For the reasons
stated therein, we likewise conclude that error has not been shown in this
case.
            We
affirm the trial court’s judgment.
 
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          November
2, 2010
Date Decided:             November
16, 2010
 
Do Not Publish 
 
 
 




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Gov’t Code Ann.
§ 73.001 (Vernon 2005).  We are unaware
of any conflict between precedent of the Twelfth Court of Appeals and that of
this Court on any relevant issue.  See Tex.
R. App. P. 41.3.
 


[2]Luna
appeals from convictions on two counts of robbery and one count for possession
of less than one gram of a controlled substance in cause numbers 06-10-00117-CR
and 06-10-00118-CR, respectively.